

116 HR 5599 IH: Fulfilling the Promise of the Housing Trust Fund Act
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5599IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2020Mr. Heck (for himself, Mr. Clay, Mr. Blumenauer, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Housing and Community Development Act of 1992 to require the deposit of enterprise
			 guarantee fees in the Housing Trust Fund, and for other purposes.
	
		1.Short title
 This Act may be cited as the Fulfilling the Promise of the Housing Trust Fund Act. 2.Deposit of feesSection 1327 of the Housing and Community Development Act of 1992 (12 U.S.C. 4547) is amended—
 (1)in subsection (b)— (A)in paragraph (3)—
 (i)by striking Amounts received and inserting the following: With regard to a mortgage-backed security guaranteed by the Federal National Mortgage Association before October 1, 2021, or a participation certificate guaranteed by the Federal Home Loan Mortgage Corporation before October 1, 2021,; and
 (ii)by striking The fees and inserting the following:  (5)Treatment of feesThe fees; and
 (B)by inserting before paragraph (5), as designated by paragraph (1)(B), the following:  (4)Deposit in Housing Trust FundWith regard to a mortgage-backed security guaranteed by the Federal National Mortgage Association on or after October 1, 2021, or a participation certificate guaranteed by the Federal Home Loan Mortgage Corporation on or after October 1, 2021, amounts received from fee increases imposed under this section shall be deposited directly into the Housing Trust Fund established under section 1338, and shall be available without further appropriation.; and
 (2)by striking subsection (f). 